Citation Nr: 1702653	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-41 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a low back disability.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a right ankle disorder.  

4.  Entitlement to increases in the (10 percent prior to September 14, 2012 and 30 percent from November 1, 2013) ratings assigned for a (now post-total knee replacement (TKR)) right knee disability.

5.  Entitlement to a compensable rating for laceration (scar) of the dorsal aspect of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to March 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Detroit, Michigan Department of Veteran Affairs (VA) Regional Office (RO) in August 2009 (denied the increased rating claims) and September 2010 (denied the service connection and petition to reopen claims).  A subsequent November 2014 rating decision granted staged increased ratings for the Veteran's right knee disability (100 percent from September 14, 2012 to November 1, 2013, and 30 percent from that date).  [The right knee disability is assigned a 100 percent rating from September 14, 2012 to October 31, 2013; accordingly, that period of time is not for consideration.]

The Veteran testified at a Board hearing in August 2016; a transcript of that hearing is associated with the claims file.  At the hearing, the Veteran provided testimony as to a claim of service connection for right carpal tunnel syndrome.  The undersigned explained to the Veteran that the present appeal was from an August 2009 rating decision which had denied an increased rating for his scar and the matter of his separate claim for service connection for right carpal tunnel syndrome had been denied in an unappealed May 2013 rating decision.  As such, the Veteran was informed that the matter of service connection for right carpal tunnel syndrome was not part of the present appeal (and the Board decision would focus on his scar.)  He was further advised that VA no longer handles informal claims and he would have to refile his claim of service connection for carpal tunnel syndrome of the right hand.  [The Board also notes that a November 2015 rating decision granted service connection for peripheral neuropathy of both upper and lower extremities, as secondary to service-connected diabetes mellitus, type II.]  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The hearing testimony indicates a desire to apply for VA benefits for right carpal tunnel syndrome, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b).

The matter of service connection for a low back disorder (on de novo review) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2016 Board hearing, prior to the promulgation of a decision in the appeals seeking service connection for left knee and right ankle disorders and increases in the staged ratings for his service-connected right knee disability, the Veteran withdrew his appeal as to these claims; there are no questions of fact or law remaining before the Board in these matters.

2.  An unappealed September 1997 rating decision denied service connection for low back pain based essentially on a finding that the back condition was not related to the Veteran's service-connected right knee; a subsequent July 2007 rating decision (that is also final) continued the denial on the basis that low back pain was not incurred in or caused by service and was not shown within any applicable presumptive period.

3.  Evidence received since the July 2007 rating decision relates to the previously unestablished element of whether the Veteran has a current low back disability related to his service-connected right knee and raises a reasonable possibility of substantiating the claim.

4.  Throughout the appeal period, the scar associated with the laceration of the dorsal aspect of the Veteran's right hand has been stable, superficial, linear, not painful and is not shown to cause separate functional limitation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant are met with respect to the claims of service connection for left knee and right ankle disorders and increases in the staged ratings for his service-connected right knee disability; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  New and material evidence has been received, and the claim of service connection for a low back disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  The criteria for a compensable rating for laceration of the dorsal aspect of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7802, 7804, 7805 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the August 2016 Board hearing, the Veteran requested to withdraw his appeal on the issues of entitlement to service connection for left knee and right ankle disorders and increases in the staged ratings for his service-connected right knee disability.  Thus, there remains no allegation of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, they are dismissed. 

Adjudicated Claims

With respect to the petition to reopen the matter of service connection for a low back disorder and entitlement to a compensable rating for laceration (scar) of the dorsal aspect of the right hand decided herein, VA has met all statutory and regulatory notice and duty to assist provisions (and the petition to reopen the matter of service connection for a low back disorder is granted herein).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The RO denied the Veteran's claim of service connection for low back pain in a September 1997 rating decision based essentially on a finding that the back condition was not related to his service-connected right knee.  A July 2007 rating decision continued the denial on the basis that low back pain was not incurred in or caused by service and was not shown within any applicable presumptive period.  The Veteran did not appeal these decisions or submit new and material evidence within one year; these decisions are therefore final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1103. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board finds that the Veteran's petition to reopen the previously denied claim of service connection for a low back disorder meets the new and material evidence standard and is thus reopened.

Evidence added to the record since the July 2007 rating decision includes a January 2010 private treatment record noting that the Veteran reported that a week prior, while walking, his right knee collapsed, causing him to strain his back in an attempt to catch himself from falling.  As such, the VA's duty to assist has been triggered to obtain a VA examination and opinion on the matter.  Accordingly, the Board finds that the evidence added to the record since the July 2007 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for a low back disorder, and considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for a low back disorder may be reopened.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on December 10, 2008, the period for consideration is from December 10, 2007 to the present.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Codes 7800 to 7805).  As the Veteran filed the current claim after that date, on December 10, 2008, the revised criteria apply. 

The Veteran's laceration (scar) of the dorsal aspect of the right hand is evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Code 7805.  Code 7805 provides that scars and other effects of scars are to be evaluated under Codes 7800, 7801, 7802, and 7804, or under another appropriate code if such disabling effects are not considered under Codes 7800, 7801, 7802, or 7804.  [Code 7800 provides criteria for scars or disfigurement of the head, face, or neck, and is therefore inapplicable to the Veteran's scar on the right hand.] 

Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent.  38 C.F.R. § 4.118.  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7801 (effective from October 23, 2008).

Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.

Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable of painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  38 C.F.R. § 4.118, Code 7804.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Veteran's written communications and hearing testimony reflect his contention that his laceration (scar) of the dorsal aspect of the right hand is productive of pain, tenderness, an itchy rash, weakened grip strength and limitation of motion of the hand, little and ring fingers.  See e.g. VA Form 21-4138, Statement in Support of Claim received December 10, 2008 (the present claim for increase) and September 10, 2009 (notice of disagreement) as well as the August 2016 Board hearing transcript.

On February 2009 VA examination, the Veteran reported that his right hand cut was productive of itching and a rash.  On examination, "the rash [was] on the knuckle of the metacarpophalangeal joint of the right little finger and the well-healed scar [was] medial to the rash that [was] apparent."  The scar measured approximately 4 centimeters long and 1 millimeter wide, was nontender, nonpainful, and nonadherent to the underlying structure.  The texture was similar to the surrounding structure of the skin and was mildly visible and hypopigmented.  There was no skin breakage and it was on the same plane as the surrounding structures (not elevated or depressed).  The scar was described as superficial with no edema or keloid formation or evidence of reduced laxity of the surrounding skin or metacarpophalangeal joint of the fifth finger.  Although the Veteran complained of discomfort when moving the little finger in the joint; on examination, the distal interphalangeal, proximal interphalangeal and metacarpophalangeal joints of the litter finger were grossly normal.  The Veteran was neurovascularly intact for the right upper and lower extremity.  The diagnosis was well-healed stable right hand scar, status post laceration during military service.  

On May 2013 VA examination, the right hand laceration scar was linear, not painful or unstable and resulted in no limitation of function or impact on the Veteran's ability to work.  In pertinent part, the diagnosis included 3.5 cm, well-healed, nontender, transparent scar on right dorsum of hand.  

Notably, the May 2013 VA examination report shows a second 2.5 cm well-healed, nontender, transparent scar on the palmar aspect of the right hand due to carpal tunnel surgery for which, as noted above, service connection has been previously denied by an unappealed May 2013 rating decision.  Further, the examiner noted that the Veteran's "mild residual pain right hand by subjective symptoms only" status post carpal tunnel surgery for carpal tunnel syndrome was "most likely secondary to diabetes mellitus" and not "caused by or a result of scar on dorsal surface of right hand" because the "scar is well healed, healthy looking, non-tender and transparent."  As noted above, a November 2015 rating decision granted service connection for peripheral neuropathy of both upper and lower extremities, as secondary to service-connected diabetes mellitus, type II.  Finally, the examiner noted that the Veteran "still has residual discomfort as pain and sometime stiffness" after his carpal tunnel surgery.  In this regard, the diagnosis included chronic residual pain status post surgery for carpal tunnel syndrome right hand.  

Having reviewed the evidence pertaining to this claim, the Board concludes that a compensable evaluation is not warranted for the Veteran's laceration (scar) of the dorsal aspect of the right hand.  As the laceration scar is linear (and measures no more than 3.5 cm); a compensable rating under Codes 7801 or 7802 is not warranted.  A compensable evaluation under Codes 7804 and 7805 requires evidence demonstrating that the scar is painful or unstable or that it is productive of functional impairment.  Such is not shown by the evidence.  Rather, the VA examination reports indicate that the laceration (scar) of the dorsal aspect of the right hand is not painful, unstable, or productive of functional impairment.  Thus, a compensable rating under Codes 7804 or 7805 is also not warranted. 

The Board has considered the Veteran's assertions of pain, weakened grip, limitation of motion and itchy rash with respect to his laceration scar of the dorsal aspect of the right hand.  However, his complaints of pain and functional impairment have been attributed to his right upper extremity peripheral nerve condition, diagnosed as chronic residual pain status post surgery for carpal tunnel syndrome, right hand.  In addition, the itchy rash he has reported was shown on VA examination to be located in an area other than the location of the right hand laceration scar (the rash was on the knuckle of the metacarpophalangeal joint of the right little finger and the well-healed scar was medial to the rash).  As such, neither the lay nor medical evidence show symptoms warranting a compensable evaluation at any time during the appeal period.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his right hand laceration scar.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's right hand laceration scar is shown by the competent medical evidence as well-healed, not painful or unstable or otherwise disabling.  He has not alleged any other symptoms or manifestations which have been attributed to his right hand scar that suggest an exceptional or unusual disability picture in terms of the nature or severity of this disability.  The Board finds that the associated symptomatology and severity of disability as a result of the right hand laceration scar are entirely contemplated by the rating schedule.  Therefore, referral for extraschedular consideration is not warranted.

Finally, the Board has considered whether the Veteran's current increased rating claim has implicitly raised the matter of entitlement to a TDIU as part and parcel of the claim.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, the preponderance of the evidence is against a finding that TDIU is raised in connection with the claim for compensable rating for laceration (scar) of the dorsal aspect of the right hand.  In his October 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran claimed that his service-connected coronary artery disease, diabetes mellitus type II, peripheral neuropathy and bilateral knee disabilities prevent him from securing or following any substantially gainful occupation.  In addition, an October 2016 statement from his private physician includes the opinion that the Veteran is disabled due to coronary artery disease, diabetes mellitus type II and peripheral neuropathy of both knees resulting in replacements and that he "is no longer employable."  However, neither the Veteran's TDIU application nor the private medical statement claim and/or suggest that his service-connected right hand laceration scar impacts his ability to work.  Likewise, as noted above, the preponderance of the evidence is against finding that the right hand laceration scar causes any identifiable limitation of function.  Consequently, the Board finds that the matter of TDIU has not been raised in connection with the claim for a compensable rating for laceration (scar) of the dorsal aspect of the right hand.


ORDER

The appeal regarding the claim of service connection for a left knee disorder is dismissed.

The appeal regarding the claim of service connection for a right ankle disorder is dismissed.

The appeal regarding the claim of increases in the staged ratings for the service-connected right knee disability is dismissed.

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.

A compensable rating for laceration (scar) of the dorsal aspect of the right hand is denied.


REMAND

Regarding the reopened claim of service connection for a low back disorder, the Board finds that a new VA examination and opinion is necessary.  The Veteran contends that his service-connected right knee disability causes him to fall and has aggravated his low back disability.  To date, an opinion as to that theory of entitlement has not been obtained.  In order to assist the Veteran, such opinion should be obtained on remand.  

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  Please schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his low back disability.  The claims file and all pertinent medical records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following: 

(a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back condition was caused (permanently worsened) by his service-connected right knee disability, in particular the incident he described in a January 2010 medical record where he strained his back after reportedly falling when his knee collapsed. 

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back condition was aggravated (permanently worsened) by his service-connected right knee disability.  In providing an opinion, the examiner is requested to consider and address the January 2010 private medical record of "back strain in patient with preexisting back problems" after falling as a result of right knee instability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's condition before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


